 



Exhibit 10.3
Sam Martin:
Please be advised that the Company’s commitment to you for relocation from Green
Bay, Wisconsin, to Boulder, Colorado, is as follows:

  •  
$25,000 paid on a gross-up basis.
    •  
Upon sale of home, Company will pay off outstanding mortgage.

  •  
Company will continue to pay mortgage and maintenance on a monthly basis and/or
pay off mortgage and take title of property for resale.

  •  
Company will be responsible for accepting final sale price offer.

     
 
  Wild Oats Markets, Inc.
 
   
 
  /s/ Greg Mays
 
   
 
  Greg Mays
 
  Chairman and CEO
 
   
 
            3/7/07
 
   
 
  Date

 

